Holmes, J.
The guardian of an insane person has the management of all that person’s estate. Pub. Sts. c. 139, § 11. Management means control, as that word is used in St. 1890, c. 410. A stranger who enters the ward’s dwelling-house against the direct prohibition of the guardian is liable to the fine imposed by the last mentioned act. The defendant directly forbade the plaintiff to enter his ward’s dwelling-house, and she entered in spite of his order. Therefore, so far as appears, if the complaint against her had been tried, she must have been found guilty. The defendant not only had probable cause for making the complaint, but had a good case. The plaintiff asked to go to the jury on the question whether the prohibition was reasonable and in good faith. On the evidence, we suppose this means that the plaintiff wished to argue that the defendant’s interest was to keep her from seeing his ward for some self-seeking motive, the ward being an invalid and confined to her room. But there was no evidence that the defendant restrained his ward’s person, and his power over the house was not dependent upon or affected by any motive for exercising it of which there is evidence.

Exceptions overruled.